Citation Nr: 1043286	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial higher evaluation for service-
connected degenerative disc disease and degenerative joint 
disease, lumbar spine, status post fusion, currently rated as 40 
percent disabling.

2.  Entitlement to an initial compensable evaluation for service-
connected bunion, left great toe.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had 20 years of active duty service ending with his 
retirement in January 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A personal RO 
hearing was held in September 2007.  The Board previously 
remanded this case for further development in March 2010.  

By rating decision in February 2008, the RO increased the lumbar 
spine disability rating to 40 percent, effective September 19, 
2007, and assigned a total temporary rating based on surgical 
treatment necessitating convalescence, effective November 16, 
2007 to February 1, 2008.  Subsequently, in an April 2008 rating 
decision, the RO extended the total temporary rating through May 
31, 2008, and assigned a 40 percent rating, effective June 1, 
2008.  However, where there is no clearly expressed intent to 
limit the appeal to entitlement to a specified disability rating, 
the RO and Board are required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 Vet.App. 
35, 39 (1993).  The issue therefore remains in appellate status. 

Further, the Court has held that a request for a total disability 
rating due to unemployability (TDIU), whether expressly raised by 
a Veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or, if the disability 
upon which entitlement to TDIU is based has already been found to 
be service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   
In light of the Court's decision in Rice, and given that there is 
some evidence suggesting unemployability (although not entirely 
clear), the Board refers this matter to the RO for appropriate 
clarification and any necessary action.     

The issue of entitlement to an initial compensable evaluation for 
service-connected bunion, left great toe, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  From February 1, 2006, to November 16, 2007, the Veteran's 
service-connected degenerative disc disease and degenerative 
joint disease, lumbar spine, status post fusion, has been 
manifested by severe pain and limitations, but there has been no 
medical finding of ankylosis and there have been no 
incapacitating episodes of at least six weeks over the past 12 
months.  

2.  From November 16, 2007, to June 1, 2008, the Veteran was in 
receipt of a 100 percent temporary total rating. 

3.  From June 1, 2008, the Veteran's service-connected 
degenerative disc disease and degenerative joint disease, lumbar 
spine, status post fusion, has not been manifested by ankylosis 
and there have been no incapacitating episodes of at least six 
weeks over the past 12 months.  


CONCLUSIONS OF LAW

1.  From February 1, 2006, to November 16, 2007, the criteria for 
entitlement to a disability evaluation of 40 percent, but no 
higher, for the Veteran's service-connected degenerative disc 
disease and degenerative joint disease, lumbar spine, status post 
fusion, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5235-
5243 (2010).  

2.  From June 1, 2008, the criteria for entitlement to a 
disability evaluation in excess of 40 percent for the Veteran's 
service-connected degenerative disc disease and degenerative 
joint disease, lumbar spine, status post fusion, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

Initially, the Board notes that since the issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in March 2006), another VCAA notice is 
not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims has 
also determined that the statutory scheme does not require 
another VCAA notice letter in a case such as this where the 
veteran was furnished proper VCAA notice with regard to the  
claim of service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  

The March 2006 VCAA letter informed the appellant of the 
information and evidence necessary to warrant entitlement to the 
underlying claim for service connection.  The appellant was also 
advised of the types of evidence VA would assist him in obtaining 
as well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  Further, 
the notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the underlying claim for service connection.  Further, a separate 
March 2006 letter gave notice of the types of evidence necessary 
to establish a disability rating and effective date for the 
disability on appeal. 

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in March 
2006, which was prior to the May 2006 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.

At this point the Board acknowledges the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008) which noted that for an 
increased-compensation claim, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  The Court further indicated, among other things, that if 
the Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement to 
the claimant.  

However, although the RO sent notice to the Veteran in May 2008 
in compliance with Vazquez-Flores, the Board believes that the 
nature of the present appeal is somewhat different from the 
situation addressed in Vazquez-Flores because the present appeal 
involves the issue of a higher initial rating, not a claim for an 
increased rating.  Regardless, the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez-
Flores, to the extent the Court imposed a requirement that VA 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sept. 4, 2009).  Reviewing the March 2006 and May 
2008 correspondences in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a)-compliant notice as to his claim.

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes private 
treatment records, RO hearing testimony and VA examination 
reports.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded VA examinations in April 2006, March 
2008 and May 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain sufficient 
information to decide the issue on appeal.  See Massey v. Brown, 
7 Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Analysis

The Veteran is seeking an increased rating for his service-
connected degenerative disc disease and degenerative joint 
disease, lumbar spine, status post fusion.  Disability 
evaluations are determined by the application of the Schedule For 
Rating Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As in the instant case, at the time of an initial 
rating, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Id. at 126.

Under the general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows: a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine; a 50 percent rating is awarded for 
unfavorable ankylosis of the entire thoracolumbar spine; and a 
100 percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent evaluation is 
warranted when there are incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Note (1) provides that an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

The Veteran was afforded a VA examination in April 2006.  The 
Veteran's service treatment records were reviewed.  The examiner 
noted the Veteran's medical history while in service.  It was 
observed that the Veteran underwent a spinal fusion in September 
2004, but his symptoms had gradually returned.  The Veteran 
reported a constant dull ache at the lower back with increased 
discomfort with prolonged positioning, prolonged standing, 
walking, bending and lifting.  Currently, he was not experiencing 
any pain radiating into his lower extremities.  Current treatment 
consisted of Methadone and Lyrica daily with some amount of 
relief and no history of side effects.  

On physical examination, the Veteran's gait was stiff and 
guarded.  Posture and balance appeared to be abnormal with the 
Veteran's guarding movement of his back.  The back appeared 
symmetrical in appearance.  There was a well-haled vertical 
surgical scar measuring 14 cm x .5 cm.  The musculature was well 
developed, symmetrical with good strength and muscle tone.  There 
was slight tenderness on palpation and percussion of the lower 
back.  There was no CVA tenderness.  There was loss of normal 
curvature.  Range of motion testing revealed evidence of 
discomfort of the lower back with limited mobility.  Range of 
motion was 45 degrees flexion, 10 degrees extension, 30 degrees 
left and right rotation and 15 degrees left and right lateral 
flexion.  It was reported that there was no history of bladder or 
bowel complaints or erectile dysfunction.  There was no 
additional objective evidence of postural abnormalities, fixed 
deformity, painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, guarding 
of movement, inflammatory signs of arthritis or constitutional 
signs.  There was also no evidence of any additional limitation 
by pain, fatigue, weakness or lack of endurance.  Range of motion 
was not affected by any other known factors such as spinal 
injury, disease, or body habitus.  The examiner opined that there 
was no history or evidence of a significant impairment of normal 
occupational, recreational or daily activities other than as 
stated in body of examination.  

On neurological examination, gait, posture and balance were 
normal.  Deep tendon reflexes were 2+/4 and were symmetrical with 
exception of the left ankle reflex, which appeared to be 1+/4.  
Cranial nerves II through XII appeared intact.  Romberg test was 
negative.  Vibratory and proprioception remained intact.  There 
was no evidence of additional sensory or motor impairment.  A 
contemporaneous x-ray showed status post posterior fusion of the 
L4 through S1 vertebra with no other significant abnormality of 
acute process.  The diagnosis was degenerative disk disease and 
degenerative joint disease with radiculopathy, lumbosacral spine.  

In his September 2006 notice of disagreement, the Veteran 
asserted that there was no measurement of flexion taken at the 
examination.  He indicated that if there had been, there would 
have been less than 10 degrees flexion.  He provided that this 
was documented in physician's letters present at the examination. 

Subsequently, in his March 2007 substantive appeal, the Veteran 
again reported that the evaluation indicated much greater range 
of motion.  He indicated that treatment by a spine specialist 
showed less than 15 degrees flexion.  He stated that x-rays 
showed that the fusion surgery failed and that the lack of 
stability was causing pain.  He stated that he was unable to seek 
employment because of pain.  He concluded that the only way to 
relieve the pain was another surgery. 

An accompanied March 2007 private treatment record showed the 
Veteran reported severe back pain and indicated that he had been 
unemployed since he retired from service due to his back 
disability.  He denied any radiating pain.  On examination, the 
Veteran ambulated about the office only slowly with very marked 
stiffness in his back readily noted as he tried to change 
position.  There was no particular tenderness.  Straight leg 
raising bilaterally was limited by discomfort, but no radiating 
pain.  Calves measured equally.  He had normal tendon reflexes 
patellar and Achilles tendon.  He could walk on his heels, but 
had difficulty walking on toes due to left great toe bunion.  The 
assessment was recurring low back pain with failure of lumbar 
fusion.  The Veteran now had a degree of instability, which was 
quite uncomfortable.  It was recommended that he be referred to a 
spine center and that perhaps further surgical procedures may 
enable Veteran to return to the work force.

At the September 2007 RO hearing, the Veteran testified that he 
was in constant pain.  He had intermittent weakness, numbness, 
tingling and pain in his legs.  He said he was unable to 
function.  He could not bend, lift or do anything.  He summarized 
that he was unable to do any daily activities.  He reported that 
he retired in January 2006 from service and had been unemployed 
since then because of his back.  He stated that he had two job 
interviews and had almost completed his computer science degree, 
which he was doing online.  He was told by one interviewer that 
he was qualified for the job, but they could not hire him until 
his medical condition was resolved.  The Veteran indicated that 
he was scheduled for another surgery and that his symptoms had 
worsened since the April 2006 examination.  In a subsequent 
statement, the Veteran clarified that he had completed an 
associate degree in computer science, not a baccalaureate degree.  

A September 19, 2007 private treatment record noted that the 
Veteran was scheduled for surgery.  He had persistent back and 
leg pain.  It was to the point where he could not stand or 
function.  He was not able to bend forward.  He could not lift 
more than 15 pounds and prolonged standing was painful.  The pain 
was also aggravated by sitting.  He could get some relief by 
lying down, but he was not able to work.  The examiner opined 
that the Veteran was currently incapacitated.  Because of his 
decreased range of motion, pain with all activities and 
instability to sit, stand, lift or bend, he was not able to work.  

In November 2007, the Veteran underwent a L4-5, L5-S1 exploration 
of fusion, removal of residual sequestrated bone graft; L4-5, L5-
S1 anterior lumbar interbody fusion; and L4-5, L5-S1 anterior 
STALIF cage and screw segmented fixations with bone morphogenic 
protein and Master Graft.  A follow up evaluation in January 2008 
showed that the prognosis was guarded given the level of pain and 
it was only six weeks after surgery.  He remained off work and 
his potential for returning was somewhat guarded.  

During his convalescence period, the Veteran was afforded another 
VA examination in March 2008.  The claims file was reviewed.  The 
Veteran reported pain that was 8-9/10 and sharp in nature.  The 
pain was located in the lumbosacral region and distribution was 
originally bilaterally, but recently had radicular pain only in 
the left lower extremity associated with some numbness on an 
intermittent basis.  He was on Methadone with some relief of 
pain.  Constipation and drowsiness were side effects.  Flare-ups 
occurred with any day to day movement without incapacitation.  
The Veteran took rest periods between each activity.  Again, it 
was noted that the Veteran had radiation into the left lower 
extremity posteriorly up to the level of the heel at times.  The 
Veteran was not using any assistive devices.  The Veteran used a 
brace when the pain got intolerable.  Walking was less than one 
block, but there was no unsteadiness.  The examiner noted that 
the Veteran had two surgeries, one in 2004 and most recently in 
November 2007.  Postsurgery the left lower extremity radicular 
pain had worsened and he also developed intermittent swelling of 
the left lower extremity diffusely, which was not present at 
times.  Again, it was noted that the Veteran had not worked since 
his retirement.  He needed assistance in day to day activities 
such as driving and wearing shoes.  

On physical examination, the spine was extremely stiff and 
posture was very rigid and antalgic gait.  Range of motion was 15 
degrees flexion and 5 degrees extension.  There was pain 
throughout the range of motion.  The Veteran was unable to 
proceed any further due to the severity of his pain.  He was 
unable to perform bilateral flexion and rotation and DeLuca could 
not be tested.  There was expression of pain, which was worse 
with range of motion.  There was moderately severe muscle 
guarding.  There were no muscle spasms at this time.  There was a 
well-healed surgical scar that was superficial and stable.  It 
was observed that the Veteran had an extremely rigid spine.  On 
neurological examination, sensation was diminished in S1 
distribution.  However, there was no muscular wasting.  Tone was 
normal and strength was fair plus.  Rectal examination showed 
intact volitional control.  Lasegue's sign could not be tested 
due to pain.  There were no vertebral fractures or non-organic 
physical signs.  The examiner noted that there had not been any 
incapacitating episodes.  The diagnosis was degenerative disk 
disease and joint disease of the lumbar spine with moderately 
severe to severe lumbosacral strain with residuals of lumbar 
spine fusion initially, which had failed and culminated in second 
surgery with anterior approach and spinal stabilization with 
cage.  The examiner concluded that she was unable to provide 
information concerning  convalescence following surgery, but the 
Veteran related this his surgeon indicated that it would a year 
to a year and half from the date of surgery.  

The Board remanded this issue in March 2010 because the March 
2008 examination was performed during the Veteran's convalescence 
period from his November 2007 surgery and did not accurately 
reflect the Veteran lumbar spine disability from the end of the 
Veteran's convalescence period, June 1, 2008, to the present.  

On remand, the Veteran was afforded another VA examination in May 
2010.  The claims file was reviewed.  The Veteran described an 
aching pain at rest that became a sharp pain with movement.  The 
pain was moderate to severe.  The Veteran had no incapacitating 
episodes where he had been bedridden in the past 12 months.  The 
Veteran was taking Methadone and Nucynta with drowsiness as the 
only side effect.  The Veteran reported flare-ups on a daily 
basis with bending of his lumbar spine on multiple occasions 
throughout the day.  He stated that he had daily back spasms, but 
no numbness, paresthesias or loss of bowel or bladder control.  
He had a back brace that he partially wore, but did not wear it 
for the examination.  The Veteran reported that his back pain 
became worse since he left the military.  Currently, he was able 
to perform the usual activities of daily living, such as operate 
a motor vehicle, dressing and undressing and attending to the 
needs of nature, although the Veteran noted pain with prolonged 
standing and walking more than 15 minutes.  The examiner noted 
that the Veteran was able to drive from Killeen to Temple, Texas, 
park his vehicle, walk to the hospital, ascend the hospital, 
walking 80 feet from waiting room to examiner's office.  

On physical examination, inspection of the spine revealed normal 
posture and gain, normal curvature and normal symmetry in 
appearance.  Range of motion was 45 degrees flexion with moderate 
discomfort, 10 degrees extension with mild discomfort, 10 degrees 
lateral flexion bilaterally with moderate discomfort, and 10 
degrees rotation bilaterally with mild discomfort.  There was no 
postural abnormalities, fixed deformity, abnormality of 
musculature or ankylosis.  On neurological examination, sensory 
examination, motor examination and reflexes were intact.  Rectal 
examination was deferred.  Lasegue's sign was negative.  The 
Veteran had positive Waddell's sign with superficial tenderness 
to light touch in the paravertebral area.  He was positive axial 
loaded, pain on simulated rotation.  There was no additional 
limitation with three repetition of movement as related to pain, 
fatigue, incoordination, weakness or lack of endurance.  The 
diagnosis was degenerative joint disease with degenerative disc 
disease, lumbosacral spine, status post surgical fusion X2 with 
residuals.  

Given that the claims file was reviewed by the examiners and the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient for rating purposes.  

The Board observes that service connection for residual surgical 
scar was granted in the May 2006 rating decision.  The Veteran 
did not appeal the rating assigned.  Accordingly, this matter is 
not in appellate status. 

Initially, the Board must determine whether a rating in excess of 
20 percent is warranted from February 2006 to September 19, 2007, 
and whether a rating in excess of 40 percent is warranted from 
September 19, 2007 to the date of the Veteran's surgery on 
November 16, 2007.  After reviewing the totality of the evidence, 
the Board finds that a reasonable doubt exists as to whether a 40 
percent rating is warranted for the Veteran's service-connected 
low back disability from the day after his retirement, February 
1, 2006 to the date of his surgery and beginning of his 
convalescence period.  Although the February 2007 VA examination 
indicated that forward flexion was to 45 degrees, in subsequent 
statements, the Veteran asserted that his range of motion was 
actually much less and at times documented to be 10 or 15 degrees 
flexion.  Significantly, a March 2007 record showed marked 
stiffness and severe pain.  It was recommended that the Veteran 
go to a spine center to determine whether additional surgery was 
necessary.  Further, the Veteran's statements and hearing 
testimony concerning his severely painful motion and his 
inability to do activities have been consistent throughout the 
appeal period.  In sum, when looking at the totality of the 
evidence of record, and when considering Deluca, together with 38 
C.F.R. § 4.7 and the doctrine of reasonable doubt, a 40 percent 
disability rating more accurately reflects the level of 
disability from the date after is retirement.  Thus, in light of 
Deluca and resolving all benefit of the doubt in the Veteran's 
favor, the Board finds that a 40 percent rating is warranted for 
the Veteran's service-connected degenerative disc disease and 
degenerative joint disease, lumbar spine, status post fusion from 
the day after his retirement, February 1, 2006.  As discussed in 
more detail below, the Board must conclude that a rating in 
excess of 40 percent is not warranted throughout the entire 
appeal period.  

Again, during the period from November 16, 2007 to June 1, 2008, 
the Veteran was in receipt of a total temporary 100 percent 
disability rating pursuant to 38 C.F.R. § 4.30.  As the Veteran 
was afforded the maximum allowable rating during this period, the 
Board does not need to address whether a higher rating is 
warranted during this period.  In turn, the medical evidence 
during his convalescence period, including the March 2008 VA 
examination, is not applicable to the instant analysis because it 
does not show the severity of the Veteran's disability from the 
end of his convalescence period, June 1, 2008 to the present.  

Accordingly, the Board must now determine whether a rating in 
excess of 40 percent is warranted prior to the Veteran's surgery 
on November 16, 2007, and from the end of his convalescence 
period on June 1, 2008.  After reviewing a totality of the 
evidence the Board finds that a rating in excess of 40 percent is 
not warranted throughout the entire appeal period with the 
exception of during the period that a total temporary rating had 
been assigned.  Under the general rating formula, a rating in 
excess of 40 percent requires ankylosis.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, injury, 
or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992).)  However, there is no medical evidence of ankylosis of 
the lumbar spine.  The most recent VA examination clearly found 
no evidence of ankylosis.  Although there is limitation of 
motion, there is still some mobility of the joint.  There is also 
no persuasive evidence that there is additional functional loss 
due to pain or any other DeLuca factors so as to effectively 
result in ankylosis. In sum, a higher rating under the general 
rating formula is not warranted. 

The medical evidence of record also does not support a maximum 
rating of 60 percent under the new criteria for intervertebral 
disc syndrome.  The VA examinations do not show any evidence of 
incapacitating episodes having a total duration of six weeks 
during this time-period.  Importantly, there has been no medical 
evidence of physician prescribed bed rest for at least six weeks.  
Moreover, the Veteran has not specifically identified any 
treatment records that show incapacitation for this duration of 
time.  

With respect to neurologic abnormalities pursuant to Note (1) of 
the general rating formula for disease and injuries of the spine, 
there has been no objective finding of neurological abnormalities 
associated with the Veteran's low back disability to warrant a 
separate compensable rating.  Although the April 2006 examination 
gave a diagnosis of radiculopathy, on neurological evaluation, 
there was no evidence of additional sensory or motor impairment.  
Further, importantly, the Veteran at that time denied 
experiencing any radiating pain into the lower extremities.  
Further, although there was diminished sensation noted at the 
March 2008 VA examination, again this was during the Veteran's 
convalescence period,  Subsequently, at the May 2010 VA 
examination, the Veteran was silent with respect to any radiating 
pain and sensation was intact on neurological examination.  
Accordingly, while the medical evidence showed that the Veteran 
experienced radiating pain and diminished sensation during the 
recovery period from his surgery, the evidence showed that this 
symptoms resolved as noted on the most recent examination.  
Further, the Veteran has expressly denied bowel or bladder 
incontinence.  Thus, an additional separate compensable rating is 
not warranted for any other neurological symptoms and the 
Veteran's current symptoms are adequately contemplated under the 
assigned 40 percent disability rating. 

The Board has carefully reviewed and considered the Veteran's 
statements.  The Board acknowledges that the Veteran, in 
advancing this appeal, believes that the disability on appeal has 
been more severe than the assigned disability rating reflects.  
Medical evidence is generally required to address questions 
requiring medical expertise; lay assertions do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions 
may serve to support a claim by supporting the occurrence of lay-
observable events or the presence of symptoms of disability 
subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, the Veteran is 
competent to report his symptoms and the Board believes his 
assertions to be credible.  However, the Board assigns more 
probative weight to the medical evidence offering detailed 
specific specialized determinations pertinent to the rating 
criteria.  With regard to evaluating the pertinent symptoms for 
the disability on appeal; the medical evidence also largely 
contemplates the Veteran's descriptions of symptoms.  The lay 
testimony has been considered together with the probative medical 
evidence clinically evaluating the severity of the pertinent 
disability symptoms.  

In conclusion, after reviewing the overall record, the Board 
finds that a 40 percent rating, but no higher, is warranted for 
the Veteran's service-connected degenerative disc disease and 
degenerative joint disease, lumbar spine, status post fusion, 
effective February 1, 2006, to November 16, 2007.  However, a 
preponderance of the evidence is against a rating in excess of 40 
percent throughout the appeal period with the exception of the 
Veteran's convalescence period.  As the preponderance of the 
evidence weighs against awarding a higher rating, the benefit-of-
the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.


ORDER

A 40 percent rating, but no higher, is warranted for degenerative 
disc disease and degenerative joint disease, lumbar spine, status 
post fusion, effective February 1, 2006, to November 16, 2007, 
subject to the law and regulations governing the payment of 
monetary benefits.  The appeal is granted to this extent. 

A rating in excess of 40 percent from February 1, 2006, to 
November 16, 2007, and from June 1, 2008 is not warranted.  The 
appeal is denied this extent.  


REMAND

The present appeal also includes the issue of an initial higher 
rating for the Veteran's service-connected bunion of the left 
great toe.  As noted in the Board's prior March 2010 remand, the 
Veteran was afforded a VA examination in April 2006.  However, 
although an x-ray showed mild hallux valgus deformity and no 
other abnormalities, the examination report also showed a 
diagnosis of degenerative joint disease, which appeared to be 
based on the Veteran's own history.  Thus, the Board remanded the 
case to afford the Veteran another VA examination to determine 
the current severity of the Veteran's service-connected bunion of 
the left great toe, including whether there was any associated 
degenerative joint disease.   The Board directed the examiner to 
clearly indicate whether the Veteran had degenerative joint 
disease of the left great toe associated with his service-
connected disability.  While the Veteran was afforded a VA 
examination in May 2010, the examination report noted that an x-
ray of the left foot was pending.  There is no additional 
indication in the claims file whether this x-ray was ever done.  
Thus, in light of the incomplete examination report and in order 
to comply with the Board's March 2010 remand, the case must be 
returned to the RO in order to associate any May 2010 x-ray 
report of the left foot with the claims file along with an 
opinion in an addendum from the same examiner or, in the 
alternative, if an x-ray was not done or the same examiner is not 
available, for a new VA examination.  See Stegall v. West, 11 
Vet.App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain a copy of the May 
2010 x-ray of the left foot and associate 
it with the claims file, if available.  If 
the same examiner who conducted the May 
2010 examination is available, the RO 
should request that the examiner review the 
x-ray and offer an opinion as to whether 
the Veteran also has degenerative joint 
disease of the left great toe associated 
with his service-connected disability

In the alternative, if an x-ray was not 
done in May 2010 or the same examiner is 
not available, the RO should schedule the 
Veteran for another appropriate VA 
examination to determine the current 
severity of his service-connected bunion, 
left great toe.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated tests, such as x-rays, 
should be accomplished.  The examiner 
should clearly indicate whether the Veteran 
also has degenerative joint disease of the 
left great toe associated with his service-
connected disability.  

2.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


